7

. Case 4:19-cr-02441-JGZ-LCK Document1 Filed 08/29/19 Page 1 of1

 

 

 

CRIMINAL COMPLAINT
; * dyes DISTRICT of
United States District Court ISTRICT of ARIZONA
United States of America DOCKET NO.
Vv.
Raymond Auls MAGISTRATE'S CASE NO.
DOB: 1984; United States Citizen 19 - 8 ? 2 6 0 (3 J

 

 

Complaint for violation of Title 8 United States Code § 1324(a)(1)(A)(Gii) and 1324(a)(1)(B)@

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about August 28, 2019, at or near Douglas, in the District of Arizona, Raymond Auls, knowing or in reckless
disregard that certain aliens, including Simon Martinez-Pizana, Mario Navarro-Chavez, Mariela Carrillo-Martinez,
Maria Jose Villa-Saloma, and Abicai Aguilar-Camacho, had come to, entered, and remained in the United States in
violation of law, did transport and move said aliens within the United States by means of transportation and otherwise,
in furtherance of such violation of law and did so for the purpose of private financial gain; in violation of Title 8,|

United States Code, Sections 1324(a)(1)(A)(ii) and 1324(a)(1)(B)(i).

 

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On August 28, 2019, Border Patrol agents responded to a Cochise County Sheriff Office (CCSO) Deputy who stopped
a 2013 Ford Focus on Highway 191 near Douglas, Arizona for speeding. Agents arrived and determined that the five
passengers in the vehicle which was driven by Raymond Auls were illegal aliens from Mexico. The five passengers
were identified as Simon Martinez-Pizana, Mario Navarro-Chavez, Mariela Carrillo-Martinez, Maria Jose Villa-
Saloma, and Abicai Aguilar-Camacho.

After waiving his Miranda rights, Auls said he met someone who could help him with extra money and he was asked
if he wanted to pick up some people. He said he would be compensated for each individual he brought back. He was
instructed to go to a restaurant in Douglas, Arizona and eat a meal while leaving his vehicle unlocked. When he exited
the restaurant, there were four individuals in the backseat and a female in the front passenger seat. He greeted the
individuals in English, but received no response. He stated that he knew it was against the law to pick up illegal aliens
and knew that it was possible the individuals in the vehicle were illegal, but did not know in fact they were illegal.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE: Simon Martinez-Pizana, Mario Navarro-Chavez,
Mariela Carrillo-Martinez, Maria Jose Villa-Saloma, and Abicai Aguilar-Camacho

 

 

 

 

 

DETENTION REQUESTED SI URE OF COMPLAINANT
Being duly sworn, I declare that the foregoing is y ) i
true and correct to the best of my knowledge. s
JW/drh OFFICIAL TITLE
AUTHORIZED AUSA Jane Westby \,, a Border Patrol Agent
Sworn to before me and subscribed in my presence.
SIGNATURE OF eee JUDGE” DATE
a Ty. Me 9 0 August 29, 2019

 

 

 

1) _ See Federal rules of Criminal Procedure Rules 3 and 54

 
